16‐2835‐pr(L) 
Hassell v. Fischer 


                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
          
                                                 August Term 2017 
                                                          
         Argued:  October 17, 2017                                  Decided: January 3, 2018  
                                                          
                                      Docket No. 16‐2835(L), 16‐3641(XAP) 
                                                          
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
WILLIAM HASSELL, 
         Plaintiff‐Appellant‐Cross‐Appellee, 
 
                                             v. 
           
BRIAN  FISCHER,  Commissioner  of  the  New  York  State  Department  of 
Corrections  (in  an  individual  capacity),  ANTHONY  J.  ANNUCCI,  Acting 
Commissioner  of  the  New  York  State  Department  of  Corrections  (in  an 
individual capacity), ANDREA W. EVANS, Chairwoman, New York State Board 
of Parole (in an individual capacity), TERRENCE TRACY, New York State Parole 
Employee (in an individual capacity), 
         Defendants‐Appellees‐Cross‐Appellants, 
          
ANTHONY  COSTANTINI,  New  York  State  Parole  Officer  (in  an  individual 
capacity),  JOSE  BULNES,  New  York  State  Parole  Officer  (in  an  individual 
capacity),  MONTY  BYNUM,  New  York  State  Parole  Officer  (in  an  individual 
capacity),  IRMA  MACHADO,  New  York  State  Parole  Officer  (in  an  individual 
capacity),  GREGORY  FREEMAN,  New  York  State  Parole  Officer  (in  an 
individual  capacity),  NEW  YORK  STATE  CORRECTIONS  EMPLOYEE  JOHN 




                                             1
DOE, (fictitious name) (in an individual capacity), NEW YORK STATE PAROLE 
EMPLOYEE JANE DOE, (fictitious name) (in an individual capacity), 
     Defendants‐Appellees.1 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 

       Before:    NEWMAN  and  CABRANES,  Circuit  Judges,  and  CHATIGNY,2 
District Judge.  
        

         Appeal and cross‐appeal from the Sept. 28, 2016, judgment of the District 

Court for the Southern District of New York (Alvin K. Hellerstein, District Judge) 

requiring New York prison and parole officials to pay William Hassell, a former 

state prisoner, nominal damages plus attorney’s fees for their unreasonable delay 

in requesting a New York trial court to resentence Hassell and impose a term of 

post‐release  supervision  (“PRS”)  after  a  term  of  PRS  had  been  administratively 

imposed.  Hassell’s  appeal  seeks  review  of  the  District  Court’s  ruling  that  the 

state  officials  were  entitled  to  qualified  immunity  on  Hassell’s  claim  for 



         1    The Clerk is requested to conform the official caption as above. 
       Judge Robert N. Chatigny, of the United States District Court for the District of 
         2

Connecticut, sitting by designation. 




                                                  2
additional  damages for  the  period  after  a  state  court  at  resentencing  imposed a 

term  of  PRS.  The  Defendants‐Appellees‐Cross‐Appellants  Brian  Fischer  and 

Anthony J. Annucci, officials of the New York State Department of Corrections, 

and Andrea W. Evans and Terrence Tracy, officials of the New York State Board 

of  Parole,  all  sued  in  their  individual  capacities,  cross‐appeal  to  seek  review  of 

the  District  Court’s  decision  denying  them  judgment  on  the  pleadings  on  the 

ground  of  qualified  immunity  for  the  six  month  period,  prior  to  Hassell’s 

resentencing, for which the District Court awarded Hassell nominal damages. 

       Affirmed as to the appeal; affirmed in part, vacated in part, as to the cross‐

appeal, and remanded. 

                                    Lawrence P. LaBrew, New York, NY, for Plaintiff‐
                                           Appellant‐Cross‐Appellee. 
                                     
                                    Eric  Del  Pozo,  Asst.  Solicitor  General,  State  of 
                                           New  York,  New  York,  NY  (Eric  T. 
                                           Schneiderman, Atty. General, State of New 
                                           York,  Barbara  D.  Underwood,  Solicitor 
                                           General,  Steven  C.  Wu,  Deputy  Solicitor 
                                           General,  New  York,  NY,  on  the  brief),  for 
                                           Defendants‐Appellees‐Cross‐Appellants 
                                           and Defendants‐Appellees. 



                                              3
                                    
 

JON O. NEWMAN, Circuit Judge: 

       In 1998, the New York legislature passed a sentencing reform statute that 

changed the sentencing scheme for violent felony offenders by eliminating parole 

and  requiring  a  term  of  post‐release  supervision  (“PRS”)  to  follow  determinate 

sentences. See N.Y. Penal Law § 70.45(1); People v. Catu, 4 N.Y.3d 242, 244 (2005). 

However,  section  70.45(1),  as  enacted,  did  not  require  state  court  judges  to 

impose a term of PRS at sentencing. See Scott v. Fischer, 616 F.3d 100, 103 (2d Cir. 

2010).3 In the many cases where state court judges did not impose terms of PRS at 

sentencing, officials of the New York State Department of Corrections (“DOCS”) 

administratively imposed such terms. See Betances v. Fischer, 837 F.3d 162, 165 (2d 

Cir. 2016) (“Betances II”). 



       3 Section 70.45(1) was amended in 2008 to require that a sentencing court “shall 
in  each  case state not only the term  of imprisonment,  but  also an additional  period  of 
post‐release  supervision  as  determined  pursuant  to  this  article.”  N.Y.  Penal  Law  § 
70.45(1) (2008). 




                                             4
           In  2006,  this  Court  ruled  that  DOCS  officials  violated  “the  due  process 

    guarantees of the United States Constitution” by administratively imposing PRS 

    terms. See Earley v. Murray, 451 F.3d 71, 76 n.1 (2d Cir.) (“Earley I”), reh’g denied, 

    462 F.3d 147 (2d Cir. 2006) (“Earley II”). Earley I led to several individual prisoner 

    lawsuits,4 and a class action, see Betances v. Fischer, 304 F.R.D. 416, 432 (S.D.N.Y. 

    2015)  (“Betances  Class  Op.”)  (certifying  class),5  seeking  damages  for  the 

    unconstitutional imposition of PRS terms or the delay in requesting state courts 

    to  resentence  to  add  such  terms.  The  pending  appeal  appears  to  be  the  first  of 

    these individual cases to reach this Court in which a judgment has been entered 

    awarding damages to a prisoner. 



            Several  of  these  individual  lawsuits  are  listed  in  Form  C,  filed  by  the 
           4

    defendants‐cross‐appellants in Betances II. See No. 15‐2836, Dkt. No. 12 (Sept. 22, 1015). 
            5  The  class  comprised  “all  persons  who  were  sentenced  to  prison  in  New  York 

    State  for  a  fixed  term  that  did  not  include  a  term  of  PRS,  but  were  nevertheless 
    subjected  PRS  after  the  maximum  expiration  dates  of  their  determinate  sentences  and 
    after  June  9,  2006.”  Betances  Class  Op.,  304  F.R.D.  at  427.  “[E]nforcement”  in  the  class 
    definition  means  being  subjected  to  the  conditions  of  PRS  or  returned  to  custody  for 
    violation of those conditions. See id. at 427 n.82. 




                                                      5
      Plaintiff‐Appellant‐Cross‐Appellee  William  Hassell  appeals  from  the 

September 28, 2016, judgment of the United States District Court for the Southern 

District  of  New  York  (Alvin  K.  Hellerstein,  District  Judge)  entered  against  the 

Defendants‐Appellees‐Cross‐Appellants  Brian  Fischer,  DOCS  Commissioner, 

Anthony  J.  Annucci,  Acting  DOCS  Commissioner,  Andrea  W.  Evans, 

Chairwoman  of  the  New  York  State  Board  of  Parole,  and  Terrence  Tracy,  an 

employee of the Parole Board, all sued in their individual capacities. See Hassell v. 

Fischer,  96  F.  Supp.  3d  370  (S.D.N.Y.  2015).  The  judgment  awarded  Hassell 

nominal  damages  of  $600,  $100  for  each  of  the  six  months  during  which  the 

District Court ruled that the defendants had unreasonably delayed in requesting 

a state trial court to resentence him and impose a term of PRS after such a term 

had  been  administratively  imposed.  The  judgment  also  awarded  Hassell 

attorney’s fees of $24,000. 

      Hassell’s  appeal  seeks  review  of  the  District  Court’s  ruling  that  the  state 

officials  were  entitled  to  qualified  immunity  on  Hassell’s  claim  for  additional 

damages for the period after a state court, at resentencing on December 3, 2008, 



                                            6
imposed  a  term  of  PRS.  The  state  officials’  cross‐appeal  seeks  review  of  the 

District  Court’s  decision  awarding  Hassell  nominal  damages  for  the  six‐month 

period  prior  to  Hassell’s  resentencing  because  of  the  officials’  delay  in  making 

reasonably prompt efforts to notify the state court sentencing judge of the need 

to resentence Hassell and add a judicially imposed term of PRS. 

       On  Hassell’s  appeal,  we  affirm.  On  the  state  officials’  cross‐appeal,  we 

affirm  in  part,  vacate  in  part,  and  remand  for  entry  of  a  revised  judgment  and 

consideration  of  whether  attorney’s  fees  should  be  adjusted  in  light  of  our 

disposition of the cross‐appeal. 

                                        BACKGROUND 

       Hassell’s sentencing, PRS, and resentencing. On November 21, 2002, Hassell 

received a sentence of three and one‐half years, based on a guilty plea to a charge 

of assault in the second degree. The sentence was consecutive to a sentence 

Hassell was then serving for another offense. The state court judge did not 

impose the required PRS term to follow the second of Hassell’s consecutive 

sentences. 



                                             7
       At  some  point  during  Hassell’s  incarceration,  DOCS  officials 

administratively added a five‐year PRS term to his sentence, and thereafter State 

Parole Board officials monitored his compliance with the conditions of that PRS 

term upon his release from prison. 

       The  expiration  date  of  the  second  of  Hassell’s  consecutive  sentences  was 

August  31,  2008,  but  he  was  released  from  prison  earlier  on  February  29,  2008, 

because  he  had  earned  good  time  credits  equal  to  one‐seventh  of  his  sentence. 

Had there been no administratively imposed PRS term, Hassell would have been 

subject  to  a  form  of  supervision  called  “conditional  release”  for  the  period  that 

his confinement was shortened by good time credits. See N.Y. Correction Law § 

803(1)(c);  N.Y.  Penal  Law  §  70.40(1)(b).  However,  as  the  New  York  Court  of 

Appeals  has  explained,  “[A]  defendant  who  is  conditionally  released 

immediately  commences  serving  the  imposed  term  of  PRS  and  the  remaining 

term of incarceration is ‘held in abeyance’ during this period.” People v. Williams, 

19  N.Y.3d  100,  104  (2012)  (quoting  N.Y.  Penal  Law  §  70.45(5)(a)).  In  conformity 

with this explanation of New York law, the District Court stated that on the date 



                                             8
of  Hassell’s  release  from  confinement,  February  29,  2008,  he  was  subject  to  the 

PRS term of five years that had been administratively imposed.  

       On  September  15,  2008,  DOCS  notified  the  New  York  County  Supreme 

Court that had sentenced Hassell that he needed to be resentenced to add a term 

of PRS as part of his sentence. On December 3, 2008, Hassell was resentenced to 

his original sentence plus five years of PRS nunc pro tunc.  

       On  June  17,  2010,  the  New  York  Court  of  Appeals  ruled  that  Hassell’s 

resentencing  violated  the  Double  Jeopardy  Clause  of  the  United  States 

Constitution  because  the  resentencing  added  a  sanction  after  his  release  from 

custody,  see  People  v.  Hassell,  14  N.Y.3d  925,  926  (2010),  a  period  when  “a 

legitimate  expectation  in  the  finality  of  [his]  sentence  [had]  arise[n],”  People  v. 

Williams, 14 N.Y.3d 198, 217 (2010). Hassell’s PRS was terminated that day. 

       Hassell’s lawsuit. Hassell filed his initial complaint (later amended) in 2013, 

alleging that he was subjected to PRS in a manner that violated his due process 

and double jeopardy rights guaranteed by the Constitution. He sought monetary 

damages  and  attorney’s  fees  pursuant  to  42  U.S.C.  §§  1983  and  1988.  Hassell 



                                              9
alleged  that  the  DOCS  defendants administratively  added a  five‐year PRS  term 

to his sentence, and that they and the Parole Board defendants worked with and 

directed  lower  level  DOCS  and  Parole  Board  employees  to  subject  him  to  the 

conditions  of  the  administratively  imposed  PRS  term  upon  Hassell’s  release, 

violating his right to due process (the “First Violation”). Hassell also alleged that 

he was subjected to double jeopardy when the defendants caused the sentencing 

court to resentence him and add a PRS term (the “Second Violation”).  

      The defendants moved, pursuant to Rule 12(c) of the Federal Rules of Civil 

Procedure,  to  dismiss  the  amended  complaint  on  several  grounds,  including 

qualified  immunity.  In  an  order  and  opinion  entered  April  1,  2015  (“the  April 

Opinion”), the District Court granted the motion in part and denied it in part. See 

Hassell,  96  F.  Supp.  3d  at  374.  On  the  First  Violation–the  administrative 

imposition  and  application  of  PRS  conditions  between  Hassell’s  release  from 

prison  on  February  29,  and  his  resentencing  on  December  3,  2008–the  Court 




                                           10
denied  the  motion  as  to  defendants  Fischer,  Annucci,  Tracy,  and  Evans.6  The 

Court ruled that they were not entitled to qualified immunity because they had 

violated  clearly  established  law,  announced  in  Earley  I,  when  they 

administratively  added  and  then  applied  the  conditions  of  a  PRS  term  to 

Hassell.7  The  District  Court  also  ruled  that  there  was  insufficient  evidence  to 



          The  District  Court  later  dismissed  the  complaint  as  to  Evans  on  motion  for 
        6

summary  judgment  because  Hassell  had  not  proven  that  she  was  “responsible  for 
formulating  [the  Parole  Board’s]  policy  in  response  to  Earley  [I]  or  continuing  the 
enforcement  of  administratively  imposed  PRS  terms  known  to  be  invalid.”  Special 
Appx.  28  n.1.  However,  the  judgment  states  that  Evans,  along  with  the  other  three 
defendants, is obligated to pay nominal damages and attorney’s fees. If, as seems likely, 
her inclusion was inadvertent, the judgment should be corrected on remand. 
        7 Qualified immunity “shields government officials from civil liability ‘insofar as 
their  conduct  does  not  violate  clearly  established  statutory  or  constitutional  rights  of 
which a reasonable person would have known.’” Farid v. Ellen, 593 F.3d 233, 244 (2d Cir. 
2010)  (quoting  Harlow  v.  Fitzgerald,  457  U.S.  800,  818  (1982)).  It  “gives  government 
officials breathing room to make reasonable but mistaken judgments about open legal 
questions,” thus “protect[ing] ‘all but the plainly incompetent or those who knowingly 
violate  the  law.’”  Ashcroft  v.  al‐Kidd,  563  U.S.  731,  743  (2011)  (quoting  Malley  v.  Briggs, 
475 U.S. 335, 341 (1986)). 




                                                   11
determine whether the defendants had taken reasonable steps to request the state 

court to resentence Hassell.8  

       On  the  Second  Violation–the  defendants’  request  to  have  the  state  court 

resentence  Hassell  with  a  PRS  term  and  apply  its  conditions  to  him  between 

December 3, 2008, the date of resentencing, and June 17, 2010, the date when PRS 

was  terminated–the  District  Court  granted  the  defendants’  motion  to  dismiss. 

The Court ruled that they were entitled to qualified immunity because they had 

acted  with  objective  reasonableness  in  requesting  the  state  court  to  resentence 

Hassell.9 



       8 The District Court dismissed the amended complaint on the ground of qualified 
immunity  as  to  the  lower  level  defendants,  who  were  alleged  to  have  applied,  at  the 
behest  of  Fischer,  Annucci,  Tracy,  and  Evans,  the  unlawful  PRS  conditions  prior  to 
Hassell’s  resentencing,  ruling  there  was  no  allegation  that  they  knew  or  should  have 
known  that  the  PRS  term  had  been  unlawfully  imposed  by  senior  DOCS  officials.  See 
Hassell, 96 F. Supp. 3d at 382‐83.  
       9   The  April  Opinion  also  granted  the  defendants’  motion  to  dismiss  Hassell’s 
state law claims, ruling that the District Court lacked jurisdiction over them because the 
state  court  itself  lacked  jurisdiction  over  them.  See  Hassell,  96  F.  Supp.  3d  at  385‐86. 
(“[A]  federal  court  cannot  exercise  jurisdiction  over  pendent  state  law  claims  over 
which  a  state  court  lacks  jurisdiction.”).  Hassell  does  not  challenge  the  dismissal  of 
these claims. 



                                                 12
       To determine the time period for which Hassell could receive damages for 

the First Violation, the District Court, in an order entered July 18, 2016 (“the July 

Order”),  first  established  the  maximum  period  for  a  potential  recovery.  That 

period,  the  Court  ruled,  began  on  February  29,  2008,  the  date  Hassell  became 

subject to administratively imposed PRS after his release from prison, and ended 

on  December  3,  2008,  the  date  the  state  court  imposed  a  PRS  term  at 

resentencing. 

       Within  that  period  of  potential  damages,  the  District  Court  then 

determined  a  period  of  actual  damages  through  a  reconstruction  of  what  the 

Court  ruled  would  have  happened  if  the  defendants  had  acted  in  a  reasonably 

timely  manner  to  request  resentencing.  First,  the  Court  ruled  that  by  April  15, 

2008, 45 days after February 29, 2008, Annucci, Fischer, and Tracy “should have 

caused  a  motion  to  be  filed  with  Justice  Uviller  [the  Judge  who  had  sentenced 

Hassell], asking her to correct Hassell’s sentence.” July Order at 3,  Special Appx. 

(“SA”)  29.  Then,  Judge  Hellerstein  continued,  by  May  31,  2008,  45  days  after 

April  15,  2008,  the  State  Court  “should  have  acted.”  Id.  Finally,  apparently 



                                            13
recognizing that May 31 was a Saturday and that the next business day when the 

resentencing  could  have  occurred  was  June  2,  Judge  Hellerstein  ruled  that  the 

period of unreasonable delay started on the next day, June 3, 2008, and ran until 

December 3, 2008, when resentencing actually occurred. See id. 

      Having  thus  framed  a  six‐month  period  of  unreasonable  delay,  Judge 

Hellerstein  then  considered  what  damages  were  warranted  for  that  delay.  He 

observed  that  no  matter  when  Justice  Uviller  resentenced  Hassell,  she  would 

have imposed the same five‐year term of PRS that she imposed on December 3, 

2008,  and  done  so  nunc  pro  tunc.  So  even  though  Judge  Hellerstein  ruled  that 

there  had  been  an  unreasonable  delay  in  resentencing,  he  concluded  that  the 

delay “would not have changed Hassell’s life in the slightest.” Id. at 4, SA 30. For 

that reason Judge Hellerstein awarded only nominal damages of $100 per month 




                                           14
for a total of $600.10 To this sum, he added attorney’s fees of $24,000, pursuant to 

42 U.S.C. § 1988. See Order Granting Plaintiff’s Motion for Attorney’s Fees, SA 32. 

                                       DISCUSSION 

I. This Court’s PRS Decisions   

       Consideration  of  the  issues  raised  by  both  Hassell’s  appeal  and  the 

defendants’  cross‐appeal  requires  familiarity  with  the  sequence  of  decisions  in 

this Court concerning administratively imposed PRS. In Earley I, decided in 2006, 

a  prisoner  then  serving  a  state  sentence  that  lacked  a  judicially  imposed  PRS 

term sought a writ of habeas corpus to obtain removal of the PRS term that had 

been  administratively  imposed  by  DOCS  officials.  We  ruled  that  under  clearly 

established Supreme Court precedent, see Hill v. United States ex rel. Wampler, 298 

U.S. 460 (1936), the administrative imposition of PRS was invalid. See Earley I, 451 

F.3d  at  76.  We  did  not  grant  relief,  but  remanded  for  determination  of  the 



       10  Although  nominal  damages  are  usually  $1  (without  cumulation  for  multiple 
months of a violation), see, e.g., Lozman v. City of Riviera Beach, Fla., 568 U.S. 115 (2013); 
Carey v. Piphus, 435 U.S. 247, 266‐67 (1978), the defendants do not contend on this appeal 




                                             15
timeliness  of  the  habeas  corpus  petition  because  it  was  unclear  whether  it  had 

been  filed  within  one  year  of  the  time  when  the  prisoner  became  aware  of  the 

imposition of PRS.11 

       On rehearing, we rejected the state officials’ argument that, because “New 

York law automatically includes a period of PRS in every determinate sentence,” 

they were entitled to add PRS terms administratively. Earley II, 462 F.3d at 148. 

“[T]he only sentence known to the law is the sentence imposed by the judge; any 

additional  penalty  added  to  that  sentence  by  another  authority  is  invalid, 

regardless  of  its  source,  origin,  or  authority  until  the  judge  personally  amends 

the sentence.” Id. at 149. 



that $100 per month is not an appropriate amount of nominal damages for any month 
of delay for which they are determined to be liable. 
       11 On remand of Earley I, the District Court stayed its order granting the habeas 

corpus petition to permit the New York state sentencing court an opportunity to correct 
“a  ministerial  error  that  may  be  rectified  easily,”  adding  that  the  Court  assumed  that 
the corrected sentence would be imposed nunc pro tunc. See Earley v. Murray, No. 03‐CV‐
3104, 2007 WL 1288031, at *3 (E.D.N.Y. May 1, 2007). 
        




                                                16
       In Rivers v. Fischer, 390 F. App’x 22 (2d Cir. 2010), we ruled that Earley I did 

not entitle a prisoner to be released from custody after violation of the conditions 

of a PRS term that had been administratively imposed. See id. at 24. 

       In  Scott  v.  Fischer,  616  F.3d  100  (2d  Cir.  2000),  a  prisoner,  subject  to 

administratively imposed PRS after serving her sentence, sought damages under 

42 U.S.C. § 1983 because she had been arrested and incarcerated for violation of 

PRS conditions. Her damages suit followed the grant of a writ of habeas corpus 

that secured her release. Scott first noted that it was “open to question” whether 

Earley  I  had  clearly  established  that  administratively  imposed  PRS  was 

unconstitutional,  see  Scott,  616  F.3d  at  107,  but  that  unconstitutionality  had  not 

been established before Earley I, see id. at 108. Scott then considered the plaintiff’s 

claim that after Earley I, the defendants were liable for violating her due process 

rights by, among other things, not seeking to remove her PRS. Scott rejected the 

claim on the ground that the plaintiff had not pleaded sufficient facts “giving rise 

to  a  clearly  established  affirmative  legal  obligation  on  the  part  of  the  DOC 




                                             17
defendants  to  take  any  of  the  actions  that  [the  plaintiff]  alleges  they  failed  to 

take.” Id. at 109. 

       Thus, Scott ruled that a duty to act had to be “clearly established” before 

liability  could  arise  for  failure  to  act,  but  concluded  that  the  plaintiff  had  not 

pleaded facts to show that the requirement had been met. 

       In Joyner‐El‐Qawi‐Bey v. Russi, 439 F. App’x 36 (2d Cir. 2011), we ruled that 

Earley  I  did  not  require  state  officials  to  remove  a  PRS  term  that  had  been 

administratively imposed.12 

       In Vincent v. Yelich, 718 F.3d 157 (2d Cir. 2013), eleven plaintiffs subject to 

administratively  imposed  PRS  after  serving  their  sentences  sought  damages 

under  section  1983.  Vincent  first  answered  the  question  left  open  in  Scott–when 

the  right  not  to  have  PRS  imposed  administratively  was  clearly  established–by 

stating  that  this  occurred  on  June  9,  2006,  when  Earley  I  was  decided.  See  id.  at 



       12  The  holding  of  Joyner‐El‐Qawi‐Bey  is  inferred  from  our  affirmance  of  the 
District Court’s decision for the reasons set forth in that decision, which explained the 
Court’s rejection of the relief sought by the prisoner, see Joyner‐El‐Quwi‐Bey v. Russi, No. 
09‐CV‐2047, 2010 WL 1222804 (E.D.N.Y. Mar. 23, 2010). 



                                              18
160,  168.  Then  Vincent  ruled  that  Earley  I  had  given  DOCS  officials  two 

alternatives:  “either  to  have  [the  plaintiffs]  resentenced  by  the  court  for  the 

imposition  of  PRS  terms  in  a  constitutional  manner  or  to  excise  the  PRS 

conditions from their records and relieve them of those conditions.” Id. at 172. 

       However, Vincent made clear that the first alternative, resentencing, was an 

available option only if DOCS officials acted with “objective reasonableness,” id. 

at  177,  i.e.,  without  unreasonable  delay,  to  discharge  the  affirmative  duty 

recognized  in  Scott  to  seek  resentencing.  Significant  to  our  case,  Vincent  ruled 

that  the  first  alternative  was  an  option  that  DOCS  officials  could  pursue  even 

though those officials had imposed PRS administratively on the Vincent plaintiffs 

just as they had done with respect to Hassell. 

       Elaborating  on  the  first  alternative,  Vincent  explained  that  it  was  among 

the duties of Annucci, a defendant in the pending appeal, “to seek a resolution of 

the  PRS  issues  among  DOCS,  the  prosecutors,  and  the  courts  by  attempting, 

through direct or indirect communication with the courts, to have persons who 




                                            19
should, under New York substantive law, have had PRS imposed as part of their 

sentences, resentenced by the court.” Id. at 173. 

       Vincent then noted that, after Earley I, Annucci had testified in a state trial 

court  that  “DOCS  conducted  a  study  ‘to  identify  every  individual  in  [DOCS’s] 

custody who required PRS, but for whom the commitment was silent.’” Id. at 174 

(quoting  State  v.  Myers,  No.  4834‐08,  Sup.  Ct.  Albany  County,  N.Y.,  Hearing 

Transcript, June 6, 2008 (“Myers Tr.”), at 93) (alteration in original). Annucci also 

testified,  “‘I  began  an  initiative  with  the  Office  of  Court  Administration  asking 

them  going  forward  to  put  out  an  instruction  to  all  judges  in  the  State  that  the 

good practice would be whenever a determinate sentence of imprisonment was 

imposed,  they  should  announce  the  period  of  post‐release  supervision  on  the 

record.’” Id. (quoting Myers Tr. at 104) (emphases omitted). 

       Then, significant to the pending appeal, Vincent stated, “It is possible that 

behind  these  statements  may  lie  concrete  evidence  that  could  establish  that 

Annucci made reasonable efforts either to seek resentencing of such persons or to 

end  their  unconstitutional  imprisonment  and  excise  PRS  from  their  prison 



                                              20
records.”  Id.  But  because  “the  record  remain[ed]  to  be  developed  as  to  the 

objective reasonableness of Annucci’s efforts,” id. at 177, Vincent “remanded for 

further proceedings,” id. at 178. 

       Finally, and most relevant to the pending appeal, is Betances v. Fischer, 837 

F.3d 162 (2d Cir. 2016) (“Betances II”), an interlocutory appeal from the denial of a 

defense  of  qualified  immunity,  see  Salim  v.  Proulx,  93  F.3d  86,  90‐91  (2d  Cir. 

1996).13 Betances II was a class action brought by a class of prisoners “who were 

sentenced  to  prison  in  New  York  State  for  a  fixed  term  that  did  not  include  a 

term  of  PRS,  but  who  were  nevertheless  subjected  to  PRS  after  the  maximum 

expiration dates of their determinate sentences and after June 9, 2006.” Betances v. 

Fischer,  304  F.R.D.  416,  427  (S.D.N.Y.  2015)  (“Betances  Class  Op.”)  (certifying 



       13  The  Betances  case  was  previously  before  our  Court  when  we  affirmed  the 
District Court’s denial of the defendants’ motion to dismiss on the ground of qualified 
immunity. See Betances v. Fischer, 519 F. App’x 39 (2d Cir. 2013) (“Betances I”). Betances I, 
filed the same day as Vincent v. Yelich, supra, considered the case indistinguishable from 
Vincent,  i.e.,  that  the  issue  of  whether  the  defendants  had  acted  without  unreasonable 
delay in seeking resentencing remained to be determined by the District Court. 




                                               21
class).14  The  defendants,  as  in  the  pending  appeal,  were  Fischer,  Annucci,  and 

Tracy.  They  contended  that  the  steps  they  had  taken  after  Earley  I  to  identify 

prisoners  who  needed  to  be  resentenced  to  add  PRS  terms  and  then  to  inform 

state  courts  of  the  need  for  resentencings  satisfied  the  affirmative  duty  option 

that we had outlined in Vincent to comply with our ruling in Earley I. 

        Our  Court  disagreed.  We  relied  primarily  on  the  defendants’  admissions 

in  deposition  testimony  that  they  had  decided  not  to  implement  Earley  I  for 

many months after that decision was rendered. Excerpts from those depositions 

are  set  out  in  the  margin.15  Their  statements  led  us  to  conclude:  “In  short,  the 



           The  District  Court  in  Betances  II,  earlier  in  its  opinion,  described  the  class  in 
        14

slightly  different  language,  see  Betances  Class  Op.,  304  F.R.D.  at  21,  but  the  differences 
have  no  bearing  on  any  issue  in  this  appeal.  And,  because  the  Defendants  make  no 
argument  as  to  whether  Hassell  is  a  member  of  the  class,  we  need  not  consider  that 
possibility.  
          Annucci: 
        15

       “Q.  You  made  the  decision  not  to  take  any  action  retroactively  until  further 
notice, right? 
       “A. Correct. 
       “Q.  And  you  made  the  decision  to  take  no  action  prospectively  .  .  .  to  conform 
DOCS policy and conduct to the holding of Earley [I] as well, right? 
       . . . 



                                                   22
three defendants decided not to comply with Earley I although they understood 

the  meaning  of  its  holding  and  that  its  holding  applied  to  their  departments.” 

Betances II, 837 F.3d at 168. 

      We  acknowledged  that  resentencing  prisoners  subject  to  administratively 

imposed  PRS  terms  “presented  practical  difficulties.”  Id.  at  173.  Ultimately, 

however, we ruled that the defendants “did not make an objectively reasonabl[e] 



       “A. Correct.” 
       Betances II, 837 F.3d at 167. 
       Fischer: 
       “Q.  But  the  decision  to  continue  basically  enforcing  that  policy  [of 
administratively adding PRS to inmates’ sentences] notwithstanding Earley [I], is it fair 
to characterize that as an operational decision? 
       “A. Yes. 
       Id. 
       Tracy: 
       “Q. But I am correct . . . your determination was to err on the side of continuing 
supervision and continuing incarceration until you could get those people back before 
courts; right? 
       . . . 
       “A. Yes. That’s the decision that the agency arrived at, yes.” 
       Id. at 168.    
       


       



                                           23
effort  ‘to  relieve  [plaintiffs]  of  the  burdens  of  those  unlawfully  imposed  terms 

after [they] knew it had been ruled that the imposition violated federal law.’” Id. 

at  174  (quoting  Vincent,  718  F.3d  at  177).  As  we  pointed  out,  “Each  defendant 

testified  that  nothing  prevented  him  from  taking  these  steps  back  in  2006,  and 

the logistical difficulties did not increase in the interim.” Id. 

       We therefore affirmed the District Court’s grant of summary judgment in 

favor  of  the  plaintiffs,  which  had  rejected  the  defendants’  defense  of  qualified 

immunity and held them personally liable. See id. at 170. That affirmance on the 

interlocutory  appeal  left  the  issue  of  damages  for  determination  by  the  District 

Court.16  

       With  this  sequence  of  decisions  in  mind,  we  turn  to  the  parties’  specific 

claims on appeal. 

 

 



          This  Court  had  stayed  District  Court  proceedings  pending  disposition  of  the 
       16

interlocutory appeal. See No. 15‐2836, Dkt. No. 70 (Dec. 16, 2015). 




                                              24
II. Hassell’s Appeal 

      Hassell’s appeal challenges the District Court’s decision not to award even 

nominal  damages  for  his  being  subject  to  PRS  during  the  period  after  his 

resentencing  on  December  3,  2008.  His  claim  for  such  damages  was  properly 

determined  by  the  District  Court  to  be  defeated  by  the  defendants’  defense  of 

qualified immunity. Until the 2010 decision of the New York Court of Appeals in 

People  v.  Williams,  14  N.Y.3d  198  (2010),  it  was  not  clearly  established  that 

judicially imposed PRS upon released prisoners was unlawful. See King v. Cuomo, 

465 F. App’x 42, 45 (2d Cir. 2012). Furthermore, the action of the state trial court 

in  imposing  PRS  on  Hassell  was  obviously  an  intervening  cause  of  his  post‐

resentencing PRS for which the defendants bore no responsibility. 

III. The Defendants’ Cross‐Appeal 

      The  defendants’  cross‐appeal  challenges  the  District  Court’s  rejection  of 

their  defense  of  qualified  immunity  and  the  Court’s  determination  that 

subjecting  Hassell  to  administratively  imposed  PRS  violated  his  right  to  due 

process during the period from June 3, 2008, to December 3, 2008. They contend 



                                           25
that  they  acted  with  objective  reasonableness  in  responding  to  the  Earley  I 

decision, citing the same steps they relied on in the Betances litigation.17 But those 

steps,  set  out  in  the  margin,18  were  primarily  taken  between  14  and  19  months 

after the decision in Earley I, as we pointed out in Betances II, 837 F.3d at 172, and 

that  decision  has  already  determined  that  these  steps  were  not  an  objectively 

reasonable  justification  for  the  defendants’  delay  in  seeking  resentencing  of 



         The cross‐appellants’ account of their efforts to comply with Earley I are set out 
       17

in  Annucci’s  affirmation  filed  in  State  v.  Myers,  No.  4834‐08,  Sup.  Ct.  Albany  County, 
N.Y., which is included in the Joint Appendix in this appeal, JA 267, 276‐83, ¶¶ 36‐59.  
       18  “In  either  February  or  March  2007,  .  .  .  DOCS  began  to  review  its  files  to 
identify inmates whose sentences included PRS terms added by DOCS employees. . . . 
In  April  2007,  DOCS  employees  completed  their  initial  review,  which  included  over 
40,000  inmate  files  .  .  .  .  By  the  middle  of  May  2008,  DOCS  launched  a  ‘Post‐Release 
Supervision Resentencing Initiative’ to obtain resentencing of individuals in its custody 
whose  sentencing  judges  had  not  pronounced  PRS  terms  required  by  §  70.45.  .  .  . 
Finally,  on  June  4,  2008,  DOCS  and  [the  New  York  State  Division  of  Parole]  filed  a 
declaratory  judgment  action  in  state  court  seeking  judicial  approval  of  a  plan  that 
would  permit  state  agencies,  district  attorneys,  and  state  courts  to  systematically 
identify  and  refer  improperly  sentenced  inmates  back  to  the  sentencing  courts  to  be 
resentenced.” Betances II, 837 F.3d at 169‐70. 




                                                26
prisoners  with  administratively  imposed  PRS  terms.19  “That  the  defendants 

eventually  took  reasonable  steps  to  comply  with  Earley  I  cannot  excuse  their 

unreasonable delay in doing so.” Id. 

        Betances  II  is  indistinguishable  from  Hassell’s  case.  Like  the  plaintiffs  in 

Betances  II,  Hassell  is  an  offender  “subject  to  [a]  mandatory  PRS  term[]”  after 

June 9, 2006, and who alleged that the term was imposed by “DOCS, rather than 

[his] sentencing judge.” Id. at 170. Accordingly, the defendants are foreclosed by 

Betances  II  from  arguing  that  their  belated,  albeit  reasonable,  steps  to  comply 

with Earley I excuse the initial unreasonable delay. 

        In  addition  to  the  steps  that  the  defendants  relied  on  in  Betances  II  to 

comply with Earley I, they point out on this appeal that just two weeks after the 

expiration of Hassell’s sentence on August 31, 2008, they notified Justice Uviller 



        19 The cross‐appellants press the limits of advocacy by stating that in Betances II 
“this  Court  also  recognized  that  by  ‘late  April  and  early  May  2008,’  defendants  had 
undertaken ‘reasonable steps towards bringing DOCS . . . into  compliance with Earley 
[I],’”  Brief  for  cross‐appellants  at  29  (quoting  Betances  II,  837  F.3d  at  172)  (ellipsis  in 
original),  while  omitting  the  words  that  immediately  follow  the  second  quoted 




                                                   27
on September 15, 2008, of the need to resentence Hassell. That fact is irrelevant to 

the  defendants’  liability.  As  Betances  II  determined,  their  liability  in  that  case 

arose from their unreasonable delay in acting to comply with Earley I for many 

months after that decision, and they are not absolved of that liability in this case 

by a step they took even more months later. 

       One  aspect  of  the  District  Court’s  award  of  nominal  damages  for  the 

period from June 3 to December 3, 2008, however, requires modification because 

of  the  following  circumstances.  Hassell’s  sentence  terminated  on  August  31, 

2008.  Although  he  was  subject  to  administratively  imposed  PRS  from  February 

29,20  when  he  was  released  from  custody  because  of  good  time  credits,  until 

August 31, when his sentence terminated six months later, he would have been 

subject  to  conditional  release  during  this  time  period  had  a  PRS  term  not  been 



fragment,  in  which  we  stated  that  the  steps  taken  “had  been  unreasonably  delayed,” 
Betances II, 837 F.3d at 172. 
         As discussed above, the District Court calculated damages starting on the day 
       20

after  Hassell  would  have  been  resentenced  had  the  defendants  not  unreasonably 
delayed in complying with Earley I (June 3, 2008), not the day Hassell was released from 
custody (February 29, 2008). 



                                             28
imposed. Hassell has made no showing that the conditions of his PRS term were 

in any respect more onerous than those of conditional release would have been. 

Without any showing of an adverse consequence during the three months after 

June  3,  Hassell  has  not  suffered  a  denial  of  his  due  process  rights  during  that 

period. Cf. United States v. Ray, 578 F.3d 184, 200 (2d Cir. 2009) (“To prove a due 

process violation as a result of a sentencing delay, the prejudice claimed by the 

defendant . . . must be substantial and demonstrable.”).   

                                        Conclusion 

       On Hassell’s appeal, we affirm; on the defendants’ cross‐appeal, we vacate 

the  award  of  $300  in  nominal  damages  for  the  three  months  after  June  3,  2008; 

affirm  the  award  of  $300  in  nominal  damages  for  the  three  months  after 

September  1,  2008;  and  remand  for  entry  of  a  revised  judgment  and  such 

reconsideration  of  the  amount  of  attorney’s  fees  as  the  District  Court  deems 

appropriate in light of our ruling on the defendants’ cross‐appeal.            




                                             29